Citation Nr: 0608629	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  05-35 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than January 13, 
2003, for a grant of service connection for functional bowel 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on from May 1987 to May 1996.  

This matter comes before the Board of Veterans' Appeals (VA) 
on appeal from a rating decision entered in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, granting entitlement of the veteran to service 
connection for functional bowel disease, effective from the 
date of receipt by the RO of his claim therefor, January 13, 
2003.  The RO in January 2006 found there was clear and 
unmistakable error in the rating decision of June 2005 but 
only as to its assignment of a 30 percent evaluation for 
functional bowel disease in June 2005, separate and apart 
from a 10 percent rating for reflux esophagitis, finding that 
such disabilities should have been rated together, with the 
predominant disability being functional bowel disease.  The 
rating of the veteran's functional bowel disease is not the 
subject of the instant appeal and is not herein addressed.  

In his substantive appeal, received by the RO in October 
2005, the veteran requested that he be afforded a 
videoconference hearing before the Board as to the matter 
herein on appeal.  Such request was withdrawn in written 
correspondence executed by the veteran and received by the RO 
in December 2005.  No other request for a hearing remains 
pending at this time.  

The Board in November 2005 granted the veteran's earlier 
motion to advance his case on the Board's docket.  Expedited 
consideration has followed.  


FINDING OF FACT

A claim of entitlement to service connection for functional 
bowel disease, was not filed by or on behalf of the veteran 
prior to January 13, 2003.  



CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than January 13, 2003, for a grant of entitlement to service 
connection for functional bowel disease, have not been met.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5110(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the RO in January 2005 advised him of the existence of the 
VCAA and its requirements.  It, too, is noteworthy that 
neither the veteran, nor his representative, challenges the 
sufficiency of such notice.  Finally, VA has secured all 
available pertinent evidence and conducted all appropriate 
development, including affording the veteran any needed VA 
medical examinations.  In all, the Board finds that VA has 
satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claim

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) (West 2002) mandate 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Further, the mere presence of medical 
evidence in the record does not establish an intent on the 
part of the veteran to seek service connection for the 
benefit in question.  Brannon v. West, 12 Vet.App. 32, 34-5 
(1998).  While the Board must interpret the veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the veteran.  Id.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim. 38 C.F.R. § 3.155(a).  If a claim for disability 
compensation has been granted with respect to service 
connection, but disallowed as noncompensable, certain medical 
evidence received by VA, which evidences "a reasonable 
probability of entitlement to benefits," may be accepted as 
the date of receipt of an informal claim to reopen or for 
increased benefits.  38 C.F.R. § 3.157(a), (b)(2)-(3).  When 
determining the effective date of an award of compensation 
benefits, the Board is required to review all the 
communications in the file, after the last final disallowance 
of the claim that could be interpreted to be a formal or 
informal claim for benefits.  See Servello v. Derwinski, 3 
Vet.App. 196, 198 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

It is contended by the veteran that his grant of service 
connection for functional bowel disease should be made 
effective from the day following his separation from service 
in May 1995, on the basis that his bowel problems originated 
in service and that a VA medical professional has linked his 
current disability of the bowels to his period of military 
service.  It is further argued that the veteran is not a 
medical professional and, as such, could not correctly 
diagnose his bowel disease at an earlier point in time, 
despite his complaints of recurring bowel problems.  He 
likewise asserts that he should not be penalized by the 
failure of attending medical personnel to identify such 
disorder during or shortly after service.  

Notwithstanding the veteran's contentions, this case turns on 
whether a formal or informal claim for entitlement to service 
connection for functional bowel disease was received by VA 
prior to January 13, 2003.  The veteran concedes that no 
formal claim for functional bowel disease was submitted by 
him prior to January 2003, and thus, it must be ascertained 
whether some document or communication representing an 
informal claim was received by VA prior to January 13, 2003, 
with such reflecting an intention on the veteran's part to 
apply for service connection for functional bowel disease.  

Review of the entirety of the veteran's claims folder, 
spanning nine volumes in total, fails to identify any 
informal claim by the veteran for functional bowel disease 
prior to the RO's receipt on January 13, 2003, of the 
veteran's statement alleging entitlement to service 
connection for a dysfunctional bowel syndrome.  In short, the 
record, as developed from the time of the veteran's discharge 
from service in May 1996, fails to demonstrate prior to 
January 13, 2003, any communication or statement by or on his 
behalf indicating an intention on his part to seek VA 
compensation for a bowel disorder other than hemorrhoids and 
an anal fissure.  Moreover, as it was not until a VA 
examination in April 2005 that the diagnosis of irritable 
bowel syndrome (functional bowel disease) was confirmed and 
otherwise linked by the examining medical professional to the 
veteran's period of military service, assignment of an 
effective date earlier than January 13, 2003, for a grant of 
service connection for functional bowel disease is barred by 
dispositive law and regulations.  

Notice is taken that the veteran's initial claim for VA 
compensation was filed in June 1996, wherein he alleged 
entitlement to service connection for a "condition of 
stomach known as reflux" and a "condition of 
gastroesophageal," as well as for various disorders of body 
systems other than of a gastrointestinal type.  By rating 
action in November 1996, service connection for reflux 
esophagitis and hemorrhoids was established, with assignment 
of a 0 percent evaluation for each.  Hemorrhoids it is shown 
were noted on the RO's review of the veteran's service 
medical records and a claim therefor was developed and 
adjudicated on that basis.  

A notice of disagreement followed in March 1997 as to the 
rating assigned for reflux esophagitis, and in a subsequent 
statement, received by the RO in January 1998, the veteran 
reported that the RO had not addressed various issues, 
including those related to his stomach and rectal bleeding, 
although he did not further elaborate.  A statement of the 
case (SOC) followed in January 1998 as to eight issues, only 
one of which pertained to the veteran gastrointestinal 
system, that of entitlement to an initial evaluation for 
reflux esophagitis.  In subsequently filed VA Forms 9, Appeal 
to the Board of Veterans' Appeals, the veteran's desire to 
appeal the issues set forth in the SOC and, specifically, the 
evaluation assigned for his stomach disorder involving acid 
reflux, was set forth.  

While the above-noted appeal was ongoing, the veteran in 
September 1998 filed a supplemental claim for a temporary 
total rating under 38 C.F.R. § 4.30 following surgery for 
correction of an anal fissure.  Such claim was denied in 
October 1998, and following notice of the action taken, the 
veteran entered a notice of disagreement in March 1999, and a 
statement of the case was provided to him in April 1999.  
Such appeal was later perfected for review by the Board.  

The veteran was afforded an RO hearing in March 1999, during 
which the issue of entitlement to a temporary total rating 
based on convalescence from surgery for an anal fissure was 
touched upon; no other testimony regarding a desire for VA 
compensation for a bowel disorder was then offered.  In an 
August 1999 attachment to a VA Form 9, the veteran noted that 
the RO had failed to properly address issues involving 
gastroesophageal reflux, as well as his hemorrhoids with anal 
fissure.  In an August 2000 submission to the Board, he 
reported that his stomach disorder had started in 1989 or 
1990 with severe burning in the esophagus, stomach pain, and 
constipation.  He further noted that he had been diagnosed in 
1994 or 1995 with a dysfunctional bowel syndrome, the latter 
being an apparent reference to a September 1994 differential 
diagnosis recorded in service medical records of a question 
of a food allergy versus functional bowel disease, with there 
being no subsequent inservice confirmation of the alternate 
diagnosis involving functional bowel disease.  He also 
reported that rectal bleeding had originated during 1994 or 
1995 and that he was later treated for hemorrhoids and an 
anal fissure.  

The Board's initial involvement occurred in August 2000, 
when, among other actions, entitlement of the veteran to a 
temporary total rating under 38 C.F.R. § 4.30 for a period of 
convalescence following surgery for an anal fissure was 
denied.  In addition, the Board remanded for additional 
development of the issue of the initial rating to be assigned 
for the veteran's reflux esophagitis.  Further Board 
involvement on these and other issues followed.  

The veteran underwent a VA gastrointestinal medical 
examination in December 2000.  At that time, the VA examiner 
noted that, in addition to the veteran's  gastroesophageal 
esophageal reflux disease, he had other phenomena associated 
with a functional bowel disorder and/or non-ulcer dyspepsia, 
although further testing was needed to confirm such.  Only 
the veteran's esophageal symptoms, however, were found by the 
examiner to have originated in service.  

As with the inservice differential diagnosis of a food 
allergy versus functional bowel disease, only the possibility 
of a functional bowel disease was raised by the VA examiner 
in December 2000.  That examiner recommended further testing 
to confirm such diagnosis and did not specifically tie 
functional bowel disease of the veteran to his period of 
service.  Consequently, those records do not reasonably raise 
a claim of entitlement to service connection for functional 
bowel disease.  Brannon, Crawford, Servello.  While the 
record, as developed prior to January 13, 2003, is replete 
with complaints of esophageal reflux, abdominal pain, 
constipation, and the like, such is not dispositive of the 
issue now before the Board because at no time prior to 
January 13, 2003, is there shown to be any communication by 
or on behalf of the veteran with respect to his intent to 
file a claim for service connection for functional bowel 
disease.  

Given that a claim for service connection for functional 
bowel disease was not received by VA prior to January 13, 
2003, and inasmuch as a claim therefor is a necessary 
prerequisite for the establishment of entitlement to service 
connection for such disorder, the claim for an effective date 
earlier than January 13, 2003, for a grant of service 
connection for functional bowel disease must be denied.




ORDER

An effective date earlier than January 13, 2003, for a grant 
of entitlement to service connection for functional bowel 
disease, is denied.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


